Citation Nr: 1219710	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  08-12 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include bipolar disorder, major depression, obsessive compulsive disorder, post-traumatic stress disorder (PTSD), or personality disorder.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from September 1965 to July 1968. 

This case arises to the Board of Veterans' Appeals (Board) from an April 2006-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, that determined that no new and material evidence had been submitted to reopen a service connection claim. 

In May 2010, the Board remanded the claim to the RO, rather than to VA's Appeals Management Center, because of private attorney representation.  


FINDINGS OF FACT

1.  By rating decision of April 2003, the RO denied an application to reopen a claim for service connection for any acquired psychiatric disorder and properly notified the Veteran of that decision.  

2.  The Veteran did not appeal the April 2003 decision and it became final.

3.  Evidence received at the RO since the April 2003 rating decision does not relate to an unestablished fact necessary to substantiate the claim, does not raise a reasonable possibility of substantiating the claim, nor, when considered with the old evidence, does the newly-submitted evidence trigger VA's duty to provide an additional medical opinion.



CONCLUSIONS OF LAW

1.  The April 2003 RO rating decision, which denied an application to reopen a service connection claim, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has not been received to warrant reopening the previously and finally denied claim of entitlement to service connection for an acquired psychiatric disorder, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board remanded the case for development in May 2010.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the RO has completed all action set forth in the remand order.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his attorney of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims (Court) clarified that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  In this case, VA's notice letter sent to the claimant in July 2011 includes the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, adequate notice has been provided, as VA has informed the claimant of the evidence needed to reopen the claim and to establish service connection that was found insufficient in the previous denial.  

Because the claimant did not received adequate notice until July 2011, VA's duty to notify was not satisfied prior to the initial unfavorable decision on the claim.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to initial adjudication, this timing problem can be cured by the Board remanding for the issuance of notice followed by readjudication of the claim) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), cures a timing defect).  In this case, an SSOC was issued in February 2012.  

Although the notice letter was not sent before the initial decision, this timing error is not unfairly prejudicial to the claimant because the actions taken by VA after providing notice cured the timing error.  The claimant has been afforded opportunity to participate in his claim and has been allowed time to respond to the recent SSOC.   For this reasons, it is not unfairly prejudicial to the claimant for the Board to adjudicate the claim.  

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private clinical records.  A hearing was provided.  The claimant was afforded several VA medical examinations.  Neither the claimant nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

New and Material Evidence For Service Connection for an Acquired Psychiatric Disorder, to include Bipolar Disorder, Major Depression, Obsessive Compulsive Disorder, PTSD, or Personality Disorder.

In January 1977 and at later times, the RO denied service connection for an acquired psychiatric disorder (see claims files, Vol 1).  The Board denied the claim in January 1996 (see claims files, Vol 3).  Later, in April 2003, the RO denied an application to reopen the claim and the Veteran did not appeal that decision (see claims files, Vol 7).  Thus, the April 2003 rating decision became final and is the most recent final decision on the matter.  38 U.S.C.A. §§ 5108, 7105(b), (c) (West 2002).  

Pursuant to 38 U.S.C. §§ 5108 and 7105(c), when a claim has been disallowed by the RO, "the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered" unless new and material evidence has been presented.  38 C.F.R. §§ 3.156, 3.160 (2011).

A new claim for service connection for any acquired psychiatric disorder was received in March 2005.  As noted in the introduction, the current appeal arises from an April 2006 rating decision that denied an application to reopen a claim for service connection for bipolar disorder, major depression, obsessive compulsive disorder, or other acquired psychiatric disorders.

38 C.F.R. § 3.156(a) (2011) states, "A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  This version of 38 C.F.R. § 3.156(a) applies to any claim to reopen received on or after August 29, 2001.  The claim in this appeal was received in March 2005 and must be evaluated using the revised version of the regulation, stated above.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit stressed that newly submitted evidence could be material if it resulted in a more complete record for evaluating the disability.  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stressed that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to provide a medical opinion.

With respect to any application to reopen a finally decided claim, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence of record at the time of the April 2003 RO rating decision consists of service treatment records (STRs), VA outpatient treatment reports, private clinical reports, Social Security Administration records, a DD Form 214, and the Veteran's claim and statements.  

The STRs reflect that the Veteran was sound at entry, although on an accompanying report of medical history questionnaire he had checked "yes" to a history of nervous trouble.  Notwithstanding his reported history, the July 1965 entrance examination report reflects that an examiner had evaluated the Veteran for psychiatric disorders, but found him to be normal.  

The STRs reflect that the Veteran encountered psychiatric difficulties during active service.  A June 1968 clinical report notes chest pains, headaches, and a pending hardship discharge from active service.  The impression was, "Anxiety Acute and Chronic."  Librium(r) was prescribed.  A July 1968 separation examination report notes that the Veteran was psychiatrically normal, although there is no accompanying medical history questionnaire on which the Veteran might have reported a continuing disability. 

The Veteran submitted his original claim for benefits in December 1976, over eight years after leaving active service.  He requested service connection for a nervous condition and for prickly heat.  He provided no supporting evidence.  The claim was denied in January 1977.  A similar claim was denied in January 1980.  In June 1991, he requested service connection for PTSD.  He was hospitalized at the Minneapolis VA Medical Center at that time.  VA clinical records reflect that he had been treated and/or hospitalized by VA at various other times for major depression, alchohol abuse, and obsessive-compulsive disorders.  The RO denied the PTSD claim in December 1991.  

The Veteran re-applied for service connection in November 1994.  He sought service connection for PTSD and a bipolar disorder.  He submitted an August 1993 VA hospital report that contains Axis I diagnoses of alcohol abuse; bipolar illness by history; obsessive-compulsive disorder by history; and, PTSD by history.  He also submitted a February 1994 VA hospitalization report that contains Axis I diagnoses of major depression, recurrent; PTSD from Vietnam; alcohol dependence; history of marijuana abuse; and, history of bipolar affective disorder.

A January 1995 VA mental disorders compensation examination report reflects that the Veteran reported ritualistic behavior dating back to age 14 following a sexual assault.  The examiner noted that during active service, the Veteran was seen for anxiety and anxiety-provoked psychosomatic chest pains.  The Veteran reported that depression became a problem in 1989 or 1990.  The Axis I diagnoses were major depressive disorder; alcohol dependency; substance use; and, obsessive-compulsive disorder. 

During a January 1995 VA PTSD compensation examination, the Veteran reported that he saw combat in Vietnam on one or two occasions while serving as a Marine Corps radioman.  He reported no specific event that he considered traumatic, but the examiner added that trauma did occur after returning to the U.S., due to life experiences.  The examiner noted that during active service, the Veteran had been treated with Librium(r) and Thorazine(r) for anxiety symptoms.  The examiner determined that the Veteran does not have PTSD.  

An October 1995 VA mental disorders compensation examination report reflects Axis I diagnoses of dysthymia, alcohol dependence, and trichotillomania.  The examiner felt that depression and dysthymia are secondary to Axis II personality traits.  The psychiatrist also felt that the criteria for bipolar disorder and PTSD were not met.  

In September 1995, the Veteran testified before an RO hearing officer that prior to discharge from active service he saw a doctor for nervous problems and was placed on Librium(r).  

As noted above, in November 1996, the Board denied service connection for any acquired psychiatric disorder.  

A January 1997 VA hospitalization report contains Axis I discharge diagnoses of bipolar affective disorder; alcohol abuse, by history; and poly-drug abuse, in remission (see claims files, Vol 5).  An April 1997 VA hospitalization report contains Axis I discharge diagnoses of bipolar disorder, manic; alcohol dependence, continuous; and, nicotine dependence, continuous (see claims files, Vol 2).  A May 1998 VA clinical report notes history of bipolar disorder, PTSD, obsessive-compulsive disorder, and dysthymia.  VA hospitalized the Veteran in June 2001 for PTSD with depression and alcohol abuse (see claims files, Vol 5).  VA hospitalized the Veteran in April 2002 for major depressive disorder; PTSD by history; and alcohol dependence (see claims files, Vol 6).  

A September 2002 report notes that the Veteran was becoming dependent on Ativan(r) for anxiety control.  An October 2002 VA hospital report mentions increased anxiety (see claims files, Vol 7).  The Veteran was hospitalized by VA in December 2002 for alcohol dependence.  In April 2003, the RO determined that no new and material evidence had been submitted since a 1996 Board decision.  The Veteran did not appeal.  

The Board must review all evidence received since the final April 2003 RO decision to determine whether it is new and material evidence, that is, whether the new evidence by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, or whether the newly-submitted evidence raises a reasonable possibility of substantiating the claim, or, when considered with the old evidence, the newly-submitted evidence would at least trigger VA's duty to provide a medical opinion.

The evidence submitted since April 2003 includes a February 2008 VA mental disorders compensation examination report.  That report mentions that the STRs reflect treatment for anxiety during active service.  That report also mentions that the Veteran blamed most of his post-service problems on active service, because it had changed him and caused mental problems.  The examiner mentioned that a June 2002 rating decision had determined that the Veteran had not submitted any new information that would link an acquired mental disorder to active military service.  The examiner then concluded, "I am not seeing any reason to change the numerous findings of previous examiners or the subsequent rating decisions."  "The diagnostic formulation below shows the diagnosed mental disorders that are considered valid at this time.  It is unlikely that any of them had there [sic] onset during military service, for the reasons as specified above."  The examiner also felt that obsessive-compulsive disorder pre-existed active military service and was unlikely to have been aggravated during active service.  The examiner offered three diagnoses: major depressive disorder; alcohol dependence in remission; and, personality disorder, not otherwise specified.  

This information contained in the February 2008 VA examination report is not new and material evidence because it is nearly identical to the medical evidence contained in previously considered examination reports.  Although it contains a new opinion concerning the possible pre-existence of an obsessive-compulsive disorder, it does not tend to link this to active military service.  Therefore, this report, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, does not raises a reasonable possibility of substantiating the claim, and, when considered with the old evidence, does not trigger VA's duty to provide a medical opinion.

The evidence submitted since the April 2003 RO decision includes VA hospital reports dated since April 2003 (see claims files, Vol 7 and 8).  These reports are similar to earlier-considered hospital reports.  Because they are similar to the earlier reports, they are cumulative of the earlier hospital reports and, while they do show a continuing psychiatric disability (an important element of any service connection claim), they do not relate to an unestablished fact necessary to substantiate the claim, they do not raise a reasonable possibility of substantiating the claim, nor do they, when considered with the old evidence, trigger VA's duty to provide an additional medical opinion.

The evidence received since April 2003 also includes private examination reports from Cedarcrest Regional Hospital (see claims files, Vol 7).  These contain mental evaluations but do not add any new information that could be considered as new and material evidence to reopen the claim.  These reports, because they are similar to the earlier reports, are also cumulative of earlier-considered evidence.  They do not relate to an unestablished fact necessary to substantiate the claim, they do not raise a reasonable possibility of substantiating the claim, nor do they, when considered with the old evidence, trigger VA's duty to provide an additional medical opinion.

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim must therefore be denied.


ORDER

New and material evidence not having been submitted, the application to reopen the claim of entitlement to service connection for an acquired psychiatric disability must be denied.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


